HINKLE LAW FIRM LLC
1617 N. Waterfront Pkwy, Suite 400
Wichita, Kansas 67206-6639
(316) 267-2000 / (316) 264-1518, facsimile

                       IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF KANSAS

IN RE:

MOBILE ADDICTION, LLC,                              Case No. 19-11449
                                                    Chapter 11
                          Debtor.


                      DEBTOR MOBILE ADDICTION, LLC’S AMENDED
                     PLAN OF REORGANIZATION DATED APRIL 8, 2020

      Pursuant to 11 U.S.C. § 1121(a), the Debtor Mobile Addiction, LLC hereby submits as
proponent its Amended Plan of Reorganization Dated April 8, 2020.

                                    ARTICLE I. INTRODUCTION

       This Amended Plan provides for the reorganization of the Debtor, its continued operation
with current management, and the full payment of all Allowed Claims, including Secured
Claims, Unsecured Priority Claims, and Unsecured Nonpriority Claims. The current Interest
Holder, Charles R. Thomas, shall retain his Interest in the Debtor, but new management will take
over operations and limitations on Membership Distributions and salary will be implemented.

       Subject to the restrictions on modifications set forth in 11 U.S.C. § 1127 and Fed. R.
Bankr. P. 3019, the Debtor expressly reserves the right to alter, amend or modify the Amended
Plan, one or more times, before its substantial consummation.

       All holders of Claims against, and Interests in the Debtor are encouraged to read
the Amended Plan, the Amended Disclosure Statement and related materials in their
entirety before voting to accept or reject the Amended Plan.

                                     ARTICLE II. DEFINITIONS

       For the purpose of this Amended Plan, the following terms when used in this Amended
Plan shall have the respective meanings specified below. Whenever the context requires, such
terms shall include the plural as well as the singular number, the masculine gender shall include
the feminine and the feminine gender shall include the masculine.

        2.1    Administrative Claim shall mean an administrative expense which is entitled to
priority pursuant to 11 U.S.C. §507(a)(2) of the Bankruptcy Code and allowed under 11 U.S.C.
§503 of the Bankruptcy Code.



                  Case 19-11449          Doc# 207   Filed 04/08/20   Page 1 of 23
In the United States Bankruptcy Court for the District of Kansas
IN RE: Mobile Addiction, LLC
Case No. 19-11449-11
DEBTOR MOBILE ADDICTION, LLC’S AMENDED PLAN OF REORGANIZATION DATED APRIL 8, 2020
Page | 2

        2.2  Administrative Claim Bar Date shall have the meaning set forth in Article 4.2.1
of the Amended Plan.

        2.3     Allowed Claim shall mean a Claim (a) in respect of which a Proof of Claim has
been filed with the Court within the applicable period of limitation fixed by the Court and by
Rule 3003, or (b) that has appeared or hereafter appears in the Debtor’s bankruptcy schedules
and in the list of creditors prepared and filed with the Court under § 521(1) of the Bankruptcy
Code and is not scheduled or listed as disputed, contingent or unliquidated as to amount, and in
either alternative, as to which no objection to the allowance thereof has been filed, allowed and
become a Final Order. Allowed Claim shall not include interest on the principal amount of such
claim(s) subsequent to the Petition Date, except as may be otherwise provided herein. Allowed
Claim shall not include any Administrative Claim.

       2.4     Allowed Ad Valorem Tax Claims shall mean any Allowed Claim for personal
property or other statutory taxes, including without limitation any interest and penalties due
thereon, that operate as a lien on the Debtor’s personal property by operation of state statute. All
Allowed Ad Valorem Tax Claims are set forth on Schedule 2, attached.

       2.5     Allowed Priority Tax Claims shall mean any Allowed Claim for taxes, including
without limitation any interest and penalties due thereon, entitled to priority in payment pursuant
to § 507(a)(8) of the Bankruptcy Code. All Allowed Priority Tax Claims are set forth on
Schedule 1, attached.

       2.6   Allowed Unsecured Claims shall mean Allowed Claims that are not Secured
Claims, Allowed Priority Claims or Administrative Convenience Class Claims. Allowed
Unsecured Claims are set forth on Schedule 3, attached.

       2.7    Amended Disclosure Statement shall mean the Debtor’s Amended Disclosure
Statement Submitted in Conjunction with the Debtor Mobile Addiction, LLC’s Amended Plan of
Reorganization dated April 8, 2020 in its present form or as such Amended Disclosure Statement
may be amended, modified or supplemented.

       2.8     Amended Plan shall mean this Debtor’s Amended Chapter 11 Plan of
Reorganization dated April 8, 2020, and all exhibits and schedules attached hereto, in its present
form or as it may be amended, modified or supplemented in accordance with the terms hereof or
in accordance with the Bankruptcy Code and Bankruptcy Rules.

       2.9     Assets shall mean all of the Debtor’s property of the estate as of the Effective
Date as defined in § 541 of the Bankruptcy Code.




                Case 19-11449       Doc# 207      Filed 04/08/20     Page 2 of 23
In the United States Bankruptcy Court for the District of Kansas
IN RE: Mobile Addiction, LLC
Case No. 19-11449-11
DEBTOR MOBILE ADDICTION, LLC’S AMENDED PLAN OF REORGANIZATION DATED APRIL 8, 2020
Page | 3

        2.10 Avoidance Actions shall mean any and all claims and causes of action of the
Debtor as of the Effective Date, arising under the Bankruptcy Code, including, without
limitation, Sections 544 through 551 and 553 thereof.

        2.11 Ballot shall mean the form or forms that will be distributed along with the
Amended Disclosure Statement to the holders of Allowed Claims in Classes that are Impaired
under the Amended Plan and entitled to vote, which the holders of Impaired Claims may use to
vote to accept or reject the Amended Plan.

       2.12 Bankruptcy Case shall mean the Debtor’s bankruptcy, case number 19-11449 in
the Bankruptcy Court.

       2.13 Bankruptcy Code shall mean the United States Bankruptcy Code, 11 U.S.C.
§101, et. seq., as now in effect or hereafter amended.

       2.14 Bankruptcy Court or Court shall mean the United States Bankruptcy Court for
the District of Kansas in which the Bankruptcy Case is pending and includes the United States
Bankruptcy Judge sitting in this case.

       2.15 Bankruptcy Rules shall mean the Federal Rules of Bankruptcy Procedure, in
accordance with the provisions of 28 U.S.C. § 2075, as now in effect or hereafter amended, and
the Local Rules of the Bankruptcy Court, as now in effect of hereafter amended.

       2.16   Bar Dates shall mean the Claims Bar Date and the Rejection Claim Bar Date.

       2.17 Business Day shall mean any day other than a Saturday, Sunday or a “legal
holiday” as defined in Bankruptcy Rule 9006.

        2.18 Cash shall mean cash and cash equivalents, including, but not limited to, wire
transfers, checks, and other readily marketable direct obligations of the United States of
America.

       2.19 Claim shall have the meaning as set forth in § 101(5) of the Bankruptcy Code,
whether or not asserted, and includes any right to payment, or right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, against the Debtor in
existence on or as of the Petition Date, whether or not such right to payment or right to an
equitable remedy is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, secured or unsecured.

       2.20   Claim Bar Date shall mean December 2, 2019.




               Case 19-11449      Doc# 207     Filed 04/08/20    Page 3 of 23
In the United States Bankruptcy Court for the District of Kansas
IN RE: Mobile Addiction, LLC
Case No. 19-11449-11
DEBTOR MOBILE ADDICTION, LLC’S AMENDED PLAN OF REORGANIZATION DATED APRIL 8, 2020
Page | 4

        2.21 Class shall mean any class into which Allowed Claims are classified pursuant to
Article III of this Amended Plan.

       2.22 Confirmation shall mean the entry of the Confirmation Order on the docket in
the Bankruptcy Case.

       2.23 Confirmation Date shall mean the date the Confirmation Order is entered on the
docket in the Bankruptcy Case.

      2.24 Confirmation Order shall mean the order of the Bankruptcy Court confirming
the Amended Plan pursuant to § 1129 of the Bankruptcy Code.

       2.25 Creditor shall mean any Person that holds a Claim against the Debtor which
arose prior to the Filing Date. Continental

       2.26 Cure Amount shall mean the amount of money that must be paid to the holder of
an executory contract or unexpired lease as of the Confirmation Date to Cure such contract or
lease.

       2.27 Cure or Cured shall mean, with respect to any default, actual or alleged, of an
agreement, promissory note, or other Instrument, all such defaults are corrected and eliminated
such that there shall be no existing default.

       2.28 Debtor shall mean Mobile Addiction, LLC, a Texas limited liability company, the
Debtor in this Bankruptcy Case.

       2.29   Door or Doors shall mean a retail location of the Debtor.

       2.30 Effective Date shall be the later of (a) the date 30 days after the Confirmation
Date, or (b) the date the Confirmation Order becomes a Final Order.

       2.31   Entity shall have the meaning set forth in § 101(15) of the Bankruptcy Code.

       2.32 Estate shall mean the estate created for the Debtor in the Bankruptcy Case
pursuant to § 541 of the Bankruptcy Code.

       2.33 File, Filed, or Filing shall mean file, filed, or filing with the Bankruptcy Court in
accordance with its respective procedures.

      2.34 Filing Date shall mean July 31, 2019, the date on which the Debtor filed the
Bankruptcy Case.



               Case 19-11449       Doc# 207     Filed 04/08/20     Page 4 of 23
In the United States Bankruptcy Court for the District of Kansas
IN RE: Mobile Addiction, LLC
Case No. 19-11449-11
DEBTOR MOBILE ADDICTION, LLC’S AMENDED PLAN OF REORGANIZATION DATED APRIL 8, 2020
Page | 5



       2.35 Final Cash Collateral Order shall mean the “Final Agreed Order Authorizing
Use of Cash Collateral and Granting Adequate Protection,” Doc# 60, Filed in the Bankruptcy
Case on August 26, 2019 and any extensions or renewals thereof.

       2.36 Final Order shall mean an order or a judgment entered by the Bankruptcy Court
or any other court exercising jurisdiction over the subject matter and the parties, as to which (a)
no appeal, certiorari proceeding or other review or rehearing has been requested or is still
pending, and (b) the time for filing a notice of appeal or petition for certiorari or further review
or rehearing has expired.

       2.37    Impaired shall have the meaning set forth in § 1124 of the Bankruptcy Code.

       2.38 Interest shall mean, with respect to the Debtor, any legal or equitable interest in
the Debtor, including any ownership interest or right to acquire any ownership interest in the
Debtor.

      2.39 Instrument shall mean an agreement, promissory note, mortgage, security
agreement, financing statement, or any other writing that evidences a right to payment of a
monetary obligation.

     2.40      Member Distributions shall mean distributions of the Debtor’s profits to its
members.

       2.41    Person shall include a natural person or any Entity.

      2.42 Petition Date shall mean July 31, 2019, the date on which the Debtor filed the
Bankruptcy Case.

        2.43 Professionals shall mean those Persons or Entities (a) employed pursuant to an
order of the Bankruptcy Court in accordance with sections 327 or 1103 of the Bankruptcy Code
and to be compensated for services rendered prior to the Effective Date, pursuant to sections 327,
328, 329, 330 and 331 of the Bankruptcy Code, or (b) for which compensation and
reimbursement has been allowed by the Bankruptcy Court pursuant to § 503(b)(4) of the
Bankruptcy Code.

        2.44 Property means all property specified in § 541 of the Bankruptcy Code and all
property, real or personal, tangible or intangible, acquired by the Debtor after the Filing Date and
up to the Effective Date. Property excludes the consigned cell phones, which are owned by VIP
Management, Inc.




                Case 19-11449       Doc# 207      Filed 04/08/20      Page 5 of 23
In the United States Bankruptcy Court for the District of Kansas
IN RE: Mobile Addiction, LLC
Case No. 19-11449-11
DEBTOR MOBILE ADDICTION, LLC’S AMENDED PLAN OF REORGANIZATION DATED APRIL 8, 2020
Page | 6

        2.45 Pro Rata shall mean, with respect to the holders of Allowed Claims that vote for
the Amended Plan, the quotient of the amount of a single creditor’s Allowed Claim in a
particular Class divided by the total amount of all creditors’ Allowed Claims voting in that Class.

        2.46 Replacement Note means the promissory note to be executed by the Debtor and
delivered to VIP Wireless as provided in this Amended Plan.

       2.47 Rejection Claim Bar Date means the later of (a) the Claims Bar Date or (b) 30
days after the date of the entry of an order authorizing the rejection of an executory contract or
unexpired lease.

        2.48   Released Parties shall have the meaning specified in Article 9.6 of the Amended
Plan.

        2.49 Secured Claim shall mean that portion of a Claim that is secured by a properly
perfected lien on Property.

        2.50   Thomas shall mean the Debtor’s sole member, Charles R. Thomas.

       2.51 Unimpaired shall mean any Claim that is not Impaired within the meaning of §
1124 of the Bankruptcy Code.

       All terms not expressly defined herein shall have the respective meanings given to such
terms in § 101 of the Bankruptcy Code or as otherwise defined in applicable provisions of the
Bankruptcy Code. The rules of construction set forth in § 102 of the Bankruptcy Code shall
apply. Further, in computing any period of time prescribed or allowed by the Amended Plan, the
provisions of Bankruptcy Rule 9006(a) shall apply. Unless otherwise specified in the Amended
Plan, any reference to an Entity as a holder of a Claim or Interest includes that Entity’s
successors, assigns and affiliates.

            ARTICLE III. CLASSIFICATION OF CLAIMS AND INTERESTS

       3.1      General Rules of Classification. Generally a Claim is classified in a particular
Class for voting and distribution purposes only to the extent the Claim qualifies within the
description of that Class, and is classified in another Class or Classes to the extent any remainder
of the Claim qualifies within the description of such other Class or Classes. Unless otherwise
provided, to the extent a Claim qualifies for inclusion in a more specifically defined Class and a
more generally defined Class, it shall be included in the more specifically defined Class, but
portions may be included in both Classes.




                Case 19-11449       Doc# 207      Filed 04/08/20     Page 6 of 23
In the United States Bankruptcy Court for the District of Kansas
IN RE: Mobile Addiction, LLC
Case No. 19-11449-11
DEBTOR MOBILE ADDICTION, LLC’S AMENDED PLAN OF REORGANIZATION DATED APRIL 8, 2020
Page | 7

       3.2    Classes of Claims and Interests. The following is the designation of the Classes
of Claims and Interests under the Amended Plan.

               3.2.1   Class 1 shall consist of Allowed Administrative Claims.

               3.2.2   Class 2 shall consist of VIP Wireless, Inc.’s claim for cell phones
                       consigned to the Debtor. This Class does not consist of VIP Wireless’s
                       secured claim related to the Forbearance Agreement.

               3.2.3   Class 3 shall consist of the Allowed Priority Tax Claims. See the list of
                       Allowed Priority Tax Claims attached as Schedule 1.

               3.2.4   Class 4 shall consist of the Allowed Secured Claim of VIP Wireless, Inc.

               3.2.5   Class 5 shall consist of the secured claim of the State of Texas for Claim
                       No. 34.

               3.2.6   Class 6 shall consist of Allowed Ad Valorem Tax Claims owed to several
                       counties and municipalities in relation to several Doors in Texas. See the
                       list of Allowed Ad Valorem Tax Claims attached as Schedule 2.

               3.2.7   Class 7 shall consist of Allowed Unsecured Claims. See the list of
                       Allowed Unsecured Claims attached as Schedule 3.

               3.2.8   Class 8 shall consist of all Interests in the Debtor.

                ARTICLE IV. TREATMENT OF UNIMPAIRED CLAIMS

        4.1    Class 1 – Allowed Administrative Claims. This Class is not Impaired and
therefore not entitled to vote on the Amended Plan. Except to the extent that the holder of an
Allowed Administrative Claim agrees otherwise, each holder of an Allowed Administrative
Claim shall receive in respect of such Allowed Claim the full amount of the Allowed
Administrative Claim in cash on the later of (a) the Effective Date, or (b) the date on which such
Administrative Claim becomes an Allowed Claim.

               4.2.1   Bar Date for Administrative Claims. Unless otherwise ordered by the
                       Bankruptcy Court, requests for payment of Administrative Claims for the
                       period from the Filing Date to the Effective Date must be Filed and served
                       on the Debtor’s counsel no later than the date that is 60 days after the
                       Effective Date (the “Administrative Claim Bar Date”). Any Person who
                       is required to File and serve a request for payment of an Administrative



               Case 19-11449        Doc# 207       Filed 04/08/20      Page 7 of 23
In the United States Bankruptcy Court for the District of Kansas
IN RE: Mobile Addiction, LLC
Case No. 19-11449-11
DEBTOR MOBILE ADDICTION, LLC’S AMENDED PLAN OF REORGANIZATION DATED APRIL 8, 2020
Page | 8

                      Claim and fails to timely File and serve such request, shall be forever
                      barred, estopped, and enjoined from asserting such Claim or participating
                      in distributions under the Amended Plan on account thereof.

              4.2.2   Deadline to file Objections to Administrative Claims. Any objections
                      to requests for payment of Administrative Claims must be Filed and
                      served on the requesting party and its counsel, if any, no later than the date
                      that is 90 days after the Effective Date, unless extended by the Bankruptcy
                      Court.

              4.2.3   Administrative Expenses for Certain Utility Claims. The Debtor
                      proposes to pay certain claims for utility services provided within the
                      20 days before the Petition Date as Allowed Administrative Claims
                      without requiring those Claimants to file proofs of claim under this
                      Class. A list of those creditors and the amounts to be paid are
                      attached as Schedule 4.

        4.3     Class 2 – VIP Wireless’s Consignment Claim. This Class is not Impaired and
therefore not entitled to vote on the Amended Plan. This Class consists of VIP Wireless, Inc.’s
(“VIP Wireless”) claim for the cell phone inventory consigned to Mobile Addiction that is not
part of VIP Wireless’s Secured Claim. In VIP Wireless’ Proof of Claim, the amount of this
claim was $3,707,018.37. Mobile Addiction will continue to pay VIP Wireless on a weekly
basis after the cell phones have sold. If the cell phones remain in inventory more than 90 days,
Mobile Addiction will purchase those cell phones for their wholesale price.

        ARTICLE V. TREATMENT OF IMPAIRED CLAIMS AND INTERESTS

       5.1    Class 3 – Allowed Priority Tax Claims. This Class is Impaired and is entitled to
vote on the Amended Plan. Except to the extent the holder of an Allowed Claim in Class 3
agrees otherwise, each holder of an Allowed Priority Tax Claim shall be paid over a term of 60
months in equal monthly installments with interest rate of 4.75%. Payments of $12,330.90 shall
commence on the Effective Date and on the same day each month thereafter for 59 consecutive
months.

         5.2    Class 4 – Allowed Secured Claim of VIP Wireless. This Class is Impaired and
is entitled to vote on the Amended Plan. The Allowed Secured Claim of VIP Wireless shall be
paid in full in monthly installments commencing on the first day of the month following the
month in which the Effective Date occurs. Monthly payments shall be made on the basis of an
amortization period of 7 years with interest at 4.75% per annum, which makes the monthly
payment to VIP Wireless $79,208.64. The full balance of such claim shall be paid with the 84th
payment.



               Case 19-11449       Doc# 207      Filed 04/08/20     Page 8 of 23
In the United States Bankruptcy Court for the District of Kansas
IN RE: Mobile Addiction, LLC
Case No. 19-11449-11
DEBTOR MOBILE ADDICTION, LLC’S AMENDED PLAN OF REORGANIZATION DATED APRIL 8, 2020
Page | 9



                5.2.1 VIP Wireless’s Retention of Liens. VIP Wireless shall retain the liens it
has that secure its claim as well as the personal guaranties provided by the Interest Holder. VIP
Wireless shall be authorized to file such documents and take such action as is reasonably
necessary under Kansas law to preserve its lien rights (e.g. filing renewal statements, if
necessary, etc.).

               5.2.2 VIP Wireless’s Payments Pending Effective Date. During the pendency
of the Filing of the Amended Plan and the Effective Date, the Debtor shall pay VIP Wireless as
required by the Final Cash Collateral Order.

               5.2.3 Cancellation of the Forbearance Agreement and Curing Defaults. On
the Effective Date, the Forbearance Agreement executed on February 18, 2019 shall be cancelled
and deemed null, void and of no force or effect. The holders of or parties to the Forbearance
Agreement will have no rights arising from or relating to the Forbearance Agreement, except the
rights established by the Amended Plan as provided in the Confirmation Order. As of the
Effective Date, any existing or alleged defaults under the terms of any of the Forbearance
Agreement shall be deemed Cured.

               5.2.4 Execution of Replacement Note. Within 14 days after the Effective Date,
the Debtor shall execute and deliver to VIP Wireless the Replacement Note in the principal
amount of VIP Wireless’ Allowed Secured Claim as of the date the Replacement Note is
executed, including unpaid principal, accrued and unpaid interest as of the date the Replacement
Note is executed, and VIP Wireless’ reasonable attorneys’ fees incurred in this Bankruptcy Case.
The terms and conditions of the Replacement Note shall be established by the Amended Plan as
provided in the Confirmation Order and shall govern the Debtor’s and VIP Wireless’ rights
under the Amended Plan.

       5.3     Class 5 – Allowed Secured Claims of the State of Texas – This Class is
Impaired and entitled to vote on the Amended Plan. Before the Petition Date, Mobile Addiction
had a compromise and settlement agreement with the Texas Comptroller’s Office – State of
Texas regarding taxes that Mobile Addiction was unaware it had to collect from customers. This
compromise required Mobile Addiction to pay $15,000.00 a month for 48 months. If Mobile
Addiction had made all those payments, any balance not paid through the agreement would have
been forgiven.

        However, Mobile Addiction defaulted on this compromise prepetition and is not in a
financial position to simply pick up the agreement and pay the remaining 27 payments in the 27
months after the Effective Date. Instead, Mobile Addiction is going to pay the entire claim in the
amount of $681,671.05 over 7 years at 6.5% interest in equal monthly installments of
$10,122.43. Payments shall commence on the day that is 30 days after the Effective Date and on



               Case 19-11449       Doc# 207      Filed 04/08/20    Page 9 of 23
In the United States Bankruptcy Court for the District of Kansas
IN RE: Mobile Addiction, LLC
Case No. 19-11449-11
DEBTOR MOBILE ADDICTION, LLC’S AMENDED PLAN OF REORGANIZATION DATED APRIL 8, 2020
Page | 10

the same day each month thereafter for 83 consecutive months. The State of Texas shall retain
the liens it has that secure this claim as well as the personal guaranties provided by Thomas. The
State of Texas shall be authorized to file such documents and take such action as is reasonably
necessary under Texas law to preserve its lien rights (e.g. filing renewal statements, if necessary,
etc.).

        5.4    Class 6 – Allowed Secured Claims for Ad Valorem Taxes - This Class is
Impaired and is entitled to vote on the Amended Plan. Except to the extent the holder of an
Allowed Claim in Class 6 agrees otherwise, each holder of an Allowed Ad Valorem Tax Claim
shall be paid over a term of 7 years with interest at the rate of 4.75% per annum. Equal monthly
payments of $84.45 shall commence on the day that is 30 days after the Effective Date and on
the same day each month thereafter for 83 consecutive months. Each monthly payment will be
distributed Pro Rata to claims in this Class.

      This Class does not include the claim of Harris County, which filed Claim No. 40 in
the amount of $17,808.02 for ad valorem taxes owed on several Doors located in Harris
County. Mobile Addiction sold those Doors prepetition and the taxes included in Claims
No. 40 are associated with personal property that Mobile Addiction no longer owns.
Therefore, Mobile Addiction asserts that it not liable for this claim.

        Additionally, Claim No. 60 is duplicative of Claim No. 40. As such, Claim No. 60
will be disallowed by the confirmation of the Amended Plan.

       5.5     Class 7 – Allowed Unsecured Claims. This Class is Impaired and is entitled to
vote on the Amended Plan. Except to the extent the holder of an Allowed Claim in Class 7
agrees otherwise, each holder of an Allowed Unsecured Claims in Class 7 shall be paid in full
with monthly payments distributed Pro Rata among the Allowed Class 7 Claims over a term of 7
years with interest at 4% per annum. The monthly payments shall commence on the day that is
30 days after the Effective Date and on the same day of each month thereafter until all the Class
7 claims are paid in full with interest as provided herein. The projected minimum monthly
payment will be at least $24,790.38.

        This Class includes claims of certain landlords that received security deposits from
the Debtor for leases on Doors the Debtor closed prepetition and that the Debtor
subsequently rejected in this Bankruptcy Case. The Debtor proposes that those landlords
retain those security deposits and apply them to reduce their claims. Several of landlords
that fit this criterion filed secured claims based on their retention of those security deposits.
A list of those landlords is attached to this Amended Plan as Schedule 5. The Debtor
proposes that upon confirmation of this Amended Plan the landlords identified in Schedule
5 apply the security deposits to reduce their claims and contrary to their filed proof of
claims be treated as general unsecured creditors for the remaining balance.



               Case 19-11449       Doc# 207      Filed 04/08/20     Page 10 of 23
In the United States Bankruptcy Court for the District of Kansas
IN RE: Mobile Addiction, LLC
Case No. 19-11449-11
DEBTOR MOBILE ADDICTION, LLC’S AMENDED PLAN OF REORGANIZATION DATED APRIL 8, 2020
Page | 11



      5.6    Class 8 - Interest Holder. This Class is Impaired and is entitled to vote on the
Amended Plan. Thomas shall retain this Interest in the Debtor except as modified in Article 6 of
the Amended Plan.

          ARTICLE VI. MEANS OF IMPLEMENTING THE AMENDED PLAN

        6.1     Sale or Closing of Certain Doors. Attached as Schedule 6 is a list of Doors
where historically the costs associated with operating the Door exceeds the sales on a monthly
basis. As part of this Amended Plan, the Debtor will market the Doors for sale for a period of 60
days. The Debtor will do so under the provision of 11 U.S.C. § 363. Any such sale will be free
and clear of all liens, claims, or encumbrances. After the expenses of the sale are deducted, the
proceeds from any such sale will be used to first pay Pro Rata any Allowed Administrative
Claim until such claims are paid in full and then to VIP Wireless’s Class 4 secured claim.
However, if an adequate purchase price is not obtained by the Debtor within that 60 days, the
Debtor will promptly close any such Door including terminating the employees of the Door and
returning any consigned inventory to VIP Wireless. Any unexpired lease to any Door closed
under this Section or corresponding motion filed by the Debtor will be rejected automatically and
the landlord of any such Door will be entitled to make a claim for any Rejection Damages
provided for under Section 7.3 and 7.4 of this Amended Plan.

       6.2    Continued Existence and Operation of the Debtor. The Debtor shall continue
its existence and operations under the existing Articles of Organization and Operating
Agreement, except as modified in the Amended Plan. To the extent the Articles of Organization
or the Operating Agreement are construed to be executory contracts under § 365 of the
Bankruptcy Code, the Debtor hereby accepts both.

         6.3    Termination of Management Agreement with VIP Management MA LLC.
The confirmation of this Amended Plan shall constitute written notice to VIP Management MA
LLC under Section 6.2 of the Management Agreement of Mobile Addiction’s intent to terminate
the Management Agreement. Therefore, 30 days from the Effective Date of the Amended Plan,
the Management Agreement with VIP Management will be terminated and VIP Management
will be required to deliver to Mobile Addiction copies of all books, records, contracts, leases,
files, and correspondence relating to the Doors under Section 6.3 of the Management Agreement.
Mobile Addiction expressly reserves the right to enforce the provisions of this Amended Plan
and Section 6.3 of the Management Agreement in the Bankruptcy Court, including, but not
limited to seeking an order or judgment of turnover of those records and functions under the
Bankruptcy Code.

       6.4   New Management. Upon confirmation of this Amended Plan, the following
change in Mobile Addiction’s Management will take place:



              Case 19-11449       Doc# 207      Filed 04/08/20    Page 11 of 23
In the United States Bankruptcy Court for the District of Kansas
IN RE: Mobile Addiction, LLC
Case No. 19-11449-11
DEBTOR MOBILE ADDICTION, LLC’S AMENDED PLAN OF REORGANIZATION DATED APRIL 8, 2020
Page | 12



      (a)   Termination of Management Agreement and Appointment of New Manager.
            Upon the termination of the Management Agreement (whether through
            confirmation of this Amended Plan or the granting of the Committee’s motion to
            vacate the Management Agreement), the Debtor’s day-to-day operations will be
            taken over by Bill Long, Mobile Addiction’s current Direct of Operations. Long
            will be deemed the Manager of Mobile Addiction, but Long will not become a
            member or receive a membership interest in the reorganized Debtor. Long’s salary
            will be increased commiserate with his increase in responsibility for the Debtor’s
            operation.

      (b)   Retention of Interest. Upon confirmation of this Amended Plan, Thomas will no
            longer be involved with the day-to-day operations of the Debtor. Thomas will
            continue to oversee and supervise Long regarding major financial decisions and
            transaction of the Debtor along with Ashraf Salman as provided below. Long will
            be entitled to a salary commiserate with the salary received by Thomas before
            Debtor filed its Bankruptcy Case.

      (c)   Granting of Membership Interest to Ashraf Salman. Salman is the owner of and
            operates Citywide Wireless, which maintains an unsecured claim against the
            Debtor. Salman maintains numerous contacts in the pay-as-you-go cell phone
            industry and has access to inventory and services not currently available to the
            Debtor. To tap into those resources, upon confirmation of this Amended Plan, the
            Debtor will grant Salman a 50% membership interest in the reorganized Debtor.
            Salman will assist Thomas in overseeing and supervising Long regarding major
            financial decisions and transactions involving the reorganized Debtor. Thomas and
            Salman will have equal voting rights.

      (d)   Compensation for Thomas and Salman. As equal members in the reorganized
            Debtor, Thomas and Salman will be each entitled to a draw of $6,000.00 a month
            from the reorganized Debtor. Any draw received by Thomas and Salman shall be
            equal and will not exceed in any given month any compensation provided to Long.
            As set forth in Section 6.5 below, no distributions will be made by the reorganized
            Debtor except to enable Thomas and Salman to pay income tax on the draws they
            receive.

      (e)   Further Equity Interest. Long will not receive any equity interest in the Debtor
            and will not become a member of the Debtor pursuant to this Amended Plan.
            However, nothing in this Amended Plan will prohibit Long from becoming a
            member of the Debtor after the Effective Date of this Amended Plan provided that
            the terms of the Debtor’s Operating Agreement are properly followed.



             Case 19-11449       Doc# 207     Filed 04/08/20    Page 12 of 23
In the United States Bankruptcy Court for the District of Kansas
IN RE: Mobile Addiction, LLC
Case No. 19-11449-11
DEBTOR MOBILE ADDICTION, LLC’S AMENDED PLAN OF REORGANIZATION DATED APRIL 8, 2020
Page | 13



      6.5    Limitation on Member Distributions and Management’s Salaries. Until all
Allowed Claims are paid in full as provided in the Amended Plan, Thomas and Salman shall take
no Member Distributions except as may be necessary to pay income taxes.

       6.6    Revesting of Assets. On and after the Effective Date, all Property of the Estate,
wherever located, shall revest in the Debtor free and clear of all claims, liens, charges and other
encumbrances except as established by the Amended Plan as provided in the Confirmation
Order.

       6.7     Authorization to Pursue Chapter 5 Avoidance Actions.

       (a)   Upon the entry of the Confirmation Order, the Committee will not dissolve, but will
             be vested with the authority to bring any causes of action under 11 U.S.C. § 547, 11
             U.S.C. § 548, and the Kansas Uniform Fraudulent Transfers Act (“KUFTA”) for
             recovery for the unsecured creditors. The attorney fees and expenses incurred by
             counsel retained by the Committee after the Effective Date of the Amended Plan
             and in pursuit of these Chapter 5 Avoidance Actions and KUFTA claims shall be
             paid from the funds recovered under those actions. Any fees and expenses incurred
             by Committee Counsel before the Effective Date of the Amended Plan will be paid
             as an Administrative Claim under Section 4.1 of this Amended Plan. After the
             payment of any fees and expenses of the counsel retained by the Committee to
             pursue any Chapter 5 Avoidance Actions and KUFTA claims, the remaining
             proceeds from the recovery will be distributed Pro Rata to Allowed Unsecured
             Claims. Any such payment will decrease the Debtor’s obligation to pay the
             Allowed Unsecured Claims.

       (b)   The Committee’s obligation to investigate and pursue any Chapter 5 Avoidance
             Actions and KUFTA claims is tolled provided that the Debtor is current on its
             obligations to pay Allowed Unsecured Creditors under this Amended Plan. If the
             Debtor defaults on its obligations set forth in this Amended Plan or is otherwise
             unsuccessful in completing the terms of its Amended Plan, the Committee is
             authorized to reopen this Bankruptcy Case and upon the reopening, investigate and
             bring any causes of action under 11 U.S.C. § 547, 11 U.S.C. § 548, and the KUFTA
             for recovery for the unsecured creditors as contemplated by the Amended Plan.
             Thomas further agrees to waive any statute of limitations on any such causes of
             action that might run before the Committee takes any action contemplated under
             this Section and this Amended Plan. Upon confirmation of this Amended Plan,
             Thomas agrees to execute any documents necessary to memorialize his waiver of
             the statute of limitations associated with any Chapter 5 Avoidance Actions or
             recovery under the KUFTA.



               Case 19-11449       Doc# 207      Filed 04/08/20    Page 13 of 23
In the United States Bankruptcy Court for the District of Kansas
IN RE: Mobile Addiction, LLC
Case No. 19-11449-11
DEBTOR MOBILE ADDICTION, LLC’S AMENDED PLAN OF REORGANIZATION DATED APRIL 8, 2020
Page | 14



       6.8    Interest Holder: Thomas is the sole member of the Debtor and therefore is the
only equity holder. Thomas intends to retain his interest in the Debtor as part of this Amended
Plan.

        If the Debtor is unable to obtain a consensual confirmation of this Amended Plan under
11 U.S.C. § 1129(a) and the Debtor is required to seek a contested confirmation under 11 U.S.C.
§ 1129(b), Thomas and Salman will each contribute $12,500.00, for a total of $25,000.00, which
will constitute “new value”. This payment will be considered Thomas’s initial offer to maintain
equity in the Debtor and Salman’s initial offer to obtain an equity interest in the Debtor. As set
forth above, the genesis of this equity purchase will be Thomas and Salman’s personal assets and
not come from the Debtor. This offer will be pursuant to the holding of In re Bank of America
National Trust and Savings Association v. 203 North LaSalle Street Partnership, 526 U.S. 434,
119 S. Ct. 1411 (1999).

       Any creditor or party in interest may additionally offer to purchase all equity in the
Debtor’s business. In the event other parties or creditors in interest offer to purchase the equity, a
“bid off” or “auction” of the equity shall occur at the confirmation hearing. The bidding
procedures proposed for the auction sale of the New Equity Interests Property are as follows:

                      (a)      Equity Offer. The $25,000 payment set forth above is Thomas
and Salman’s initial offer of new value. This new value will be injected by Thomas and Salman
into the Debtor by the Effective Date of this Amended Plan and will be distributed as set forth
above to Administrative Claims, then to Allowed Priority Tax Claims, and to other Allowed
General Unsecured Claims.

                      (b)    Overbid. Any initial overbid for purchase of the equity must be
an initial overbid in the sum of $50,000.00. Any subsequent bid must be in the minimum
amount of $25,000.00.

                       (c)    Bid Deadline. Any overbids by any creditors or parties in interest
that meet the requirements of Section 6.8(b) must be submitted to the Debtor’s counsel seven (7)
days before the initial confirmation hearing on the Amended Plan. Any overbid must be
submitted in writing and delivered to the Debtor’s Counsel in the same manner creditors or
parties in interest submit ballots under the Amended Disclosure Statement. The Debtor can
request assurance that any bidding creditor or party in interest deposit funds in the Debtor’s
Debtor-in-Possession account with INTRUST before the initial confirmation hearing on the
Amended Plan.




               Case 19-11449        Doc# 207      Filed 04/08/20      Page 14 of 23
In the United States Bankruptcy Court for the District of Kansas
IN RE: Mobile Addiction, LLC
Case No. 19-11449-11
DEBTOR MOBILE ADDICTION, LLC’S AMENDED PLAN OF REORGANIZATION DATED APRIL 8, 2020
Page | 15

        6.9   Substantial Consummation. Substantial Consummation of the Amended Plan
shall occur when the Confirmation Order becomes a Final Order and 3 consecutive months of
payments to creditors as required by the Amended Plan have been made by the Debtor.




             Case 19-11449     Doc# 207     Filed 04/08/20   Page 15 of 23
In the United States Bankruptcy Court for the District of Kansas
IN RE: Mobile Addiction, LLC
Case No. 19-11449-11
DEBTOR MOBILE ADDICTION, LLC’S AMENDED PLAN OF REORGANIZATION DATED APRIL 8, 2020
Page | 16

        ARTICLE VII. EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       7.1    Acceptance of Unexpired Leases and Executory Contracts. As of the Effective
Date, and subject to payment of any Cure Amount due, the Debtor accepts the following
unexpired leases and executory contracts:

              7.1.1 All unexpired leases for the Doors Mobile Addiction seeks to retain in
through this Amended Plan, identified in Schedule 7.

              7.1.2 All executory contracts and leases previously accepted by Final Order in
the Bankruptcy Case.

              7.1.3 All of the Debtor’s employees’ employment agreements as of the
Confirmation Date, including, but not limited to employee benefit plan agreements.

               7.1.4 All contracts the Debtor has with health insurance, life insurance and other
benefit providers related to employee benefit plans as of the Confirmation Date.

               7.1.5 All policies of insurance owned by the Debtor as of the Confirmation
Date, including health, liability, property and casualty, and directors and officers policies.

       7.2     Establishing the Cure Amount. To the extend a landlord believes there is an
amount of pre-petition rent that is owed, each landlord shall be paid in cash such Cure Amount
on the later of (a) the Effective Date, or (b) the date on which such Cure Amount becomes
allowed under this Section.

              7.2.1   Bar Date for Cure Amount. Unless otherwise ordered by the Bankruptcy
                      Court, requests for payment of any amount necessary to cure any
                      prepetition rent necessary to Mobile Addiction’s pre-petition lease
                      obligation must be Filed and served on the Debtor’s counsel no later than
                      the date that is 90 days after the Effective Date (the “Cure Amount Bar
                      Date”). Any Person who is required to File and serve a request for
                      payment of an Cure Amount and fails to timely File and serve such
                      request, shall be forever barred, estopped, and enjoined from asserting
                      such Claim or participating in distributions under the Amended Plan on
                      account thereof.

              7.2.2   Deadline to file Objections to Cure Amount. Any objections to requests
                      for payment of Cure Amounts must be Filed and served on the requesting
                      party and its counsel, if any, no later than 120 days after the Effective
                      Date, unless extended by the Bankruptcy Court.



              Case 19-11449       Doc# 207      Filed 04/08/20    Page 16 of 23
In the United States Bankruptcy Court for the District of Kansas
IN RE: Mobile Addiction, LLC
Case No. 19-11449-11
DEBTOR MOBILE ADDICTION, LLC’S AMENDED PLAN OF REORGANIZATION DATED APRIL 8, 2020
Page | 17



       7.3     Rejection of Unexpired Leases and Executory Contracts. Any and all
unexpired leases or executory contracts not previously rejected by the Debtor, unless expressly
assumed pursuant to orders of the Bankruptcy Court prior to the Confirmation Date, shall be
deemed rejected by the Debtor effective as of the Confirmation Date, but subject to the
occurrence of the Effective Date.

        7.4    Proof of Claim for Rejection Damages. All proofs of Claim with respect to
Claims arising from the rejection of executory contracts or unexpired leases shall, unless another
order from the Bankruptcy Court provides for an earlier date, be Filed with the Bankruptcy Court
on or before the Rejection Claim Bar Date. Unless otherwise permitted by a Final Order, any
holder of such a Claim that does not File a timely Claim in accordance with this paragraph shall
be forever barred from asserting such Claim against the Debtor, its Estate or Property.

                    ARTICLE VIII. RETENTION OF JURISDICTION

        8.1    Retention of Jurisdiction by the Bankruptcy Court. Following the
Confirmation Date and until a final decree has been entered in this Bankruptcy Case, the
Bankruptcy Court shall retain jurisdiction as is legally permissible, including, without limitation,
for the following purposes.

              8.1.1 Claims. To determine the allowance, classification, or priority of all
Claims, including Rejection Claims, if any, against the Debtor upon objection by any party in
interest.

               8.1.2 Injunctions. To issue injunctions or take such other actions or make such
other orders as may be necessary or appropriate to restrain interference with the Amended Plan
or its execution or implementation by any Person; to construe and take any other action to
enforce and execute the Amended Plan, Confirmation Order, or any other order of the
Bankruptcy Court; to issue such orders as may be necessary for the implementation, execution,
performance, and consummation of the Amended Plan and all matters referred to herein, and to
determine all matters that may be pending before the Bankruptcy Court in the Bankruptcy Case
on or before the Effective Date.

               8.1.3 Professional Fees. To determine any and all applications for allowance of
compensation and expense reimbursement of Professionals for periods before the Effective Date,
as provided in the Amended Plan.

             8.1.4 Dispute Resolution. To resolve any dispute arising under or related to the
implementation, execution, consummation or interpretation of the Amended Plan or the
Confirmation Order.



               Case 19-11449       Doc# 207      Filed 04/08/20     Page 17 of 23
In the United States Bankruptcy Court for the District of Kansas
IN RE: Mobile Addiction, LLC
Case No. 19-11449-11
DEBTOR MOBILE ADDICTION, LLC’S AMENDED PLAN OF REORGANIZATION DATED APRIL 8, 2020
Page | 18



              8.1.5 Executory Contracts and Unexpired Leases. To determine the
allowance of any Claims resulting from the rejection of executory contracts and unexpired
leases, and any other issues with respect to the assumption or rejection of such contracts and
leases.

              8.1.6 Actions. To determine all applications, motions, adversary proceedings,
contested matters, actions, and any other litigated matters brought in the Bankruptcy Case.

              8.1.7 General Matters. To determine such other matters, and for such other
purposes, as may be provided in the Amended Plan or the Confirmation Order, or as may be
authorized under the provisions of the Bankruptcy Code or requested by the Debtor.

             8.1.8 Plan Modifications. To modify the Amended Plan under § 1127 of the
Bankruptcy Code, to remedy any defect, cure any omission, or reconcile any inconsistency in the
Amended Plan or the Confirmation Order so as to carry out its intent and purposes.

             8.1.9 Aid Consummation. To issue such orders in aid of consummation of the
Amended Plan and the Confirmation Order notwithstanding any otherwise applicable
nonbankruptcy law, with respect to any Person or Entity, to the full extent authorized by the
Bankruptcy Code.

                 8.1.10 Protect Property. To protect the Property from adverse Claims or
interference inconsistent with the Amended Plan, including to hear actions to quiet or otherwise
clear title to such Property based on the terms and provisions of the Amended Plan.

               8.1.11 Implementation of the Confirmation Order. To enter and implement
such orders as may be appropriate in the event the Confirmation Order is, for any reason, stayed,
revoked, modified or vacated.

             8.1.12 Orders. To resolve any cases, controversies, suits, or disputes that may
arise in connection with the interpretation or enforcement of any orders entered by the
Bankruptcy Court during the Bankruptcy Case.

              8.1.13 Final Decree. To enter a final decree closing the Bankruptcy Case.

                     ARTICLE IX. MISCELLANEOUS PROVISIONS

       9.1     Pre-Confirmation Modification. On notice to and opportunity to be heard, the
Amended Plan may be altered, amended or modified by the Debtor before the Effective Date as
provided in § 1127 of the Bankruptcy Code.



              Case 19-11449       Doc# 207      Filed 04/08/20    Page 18 of 23
In the United States Bankruptcy Court for the District of Kansas
IN RE: Mobile Addiction, LLC
Case No. 19-11449-11
DEBTOR MOBILE ADDICTION, LLC’S AMENDED PLAN OF REORGANIZATION DATED APRIL 8, 2020
Page | 19



        9.2    Post-Confirmation Immaterial Modification. After the Confirmation Date and
prior to substantial consummation of the Amended Plan, the Debtor under § 1127(b) of the
Bankruptcy Code, may institute proceedings in the Bankruptcy Court to remedy any defect, cure
any omission or reconcile any inconsistencies in the Amended Plan, the Amended Disclosure
Statement, or the Confirmation Order, and such matters as may be necessary to carry out the
purposes and effects of the Amended Plan; provided, however, that prior notice of such
proceedings shall be served in accordance with the Bankruptcy Rules or order of the Bankruptcy
Court.

        9.3    Withdrawal or Revocation of the Amended Plan. The Debtor reserves the
right to revoke or withdraw the Amended Plan prior to the Effective Date. If the Debtor revokes
or withdraws the Amended Plan, then the Amended Plan shall be deemed null and void.

         9.4    Payment of Statutory Fees. All fees payable pursuant to Section 1930 of Title
28 of the United States Code shall be paid on the Effective Date (if due) and after Confirmation
until a final decree is entered in the Bankruptcy Case.

        9.5    Successors and Assigns. The rights, benefits and obligations of any Person or
Entity named or referred to in the Amended Plan shall be binding on, and shall inure to the
benefit of the heirs, executors, administrators, successors and/or assigns of such Persons or
Entities.

        9.6     Exculpation. Except as otherwise provided by the Amended Plan or the
Confirmation Order, on the Effective Date, the Debtor and/or any of the Debtor’s respective
current or former members, officers, directors, employees, advisors, attorneys, business
consultants, representatives, financial advisors, investment bankers, fund managers or agents and
any of their successor or assigns (collectively, the “Released Parties”) shall be deemed released
by each of them against the other, and by all holders of Claims or Interests, of and from any
claims, obligations, rights, causes of action and liabilities for any act or omission in connection
with, or arising out of, the Bankruptcy Case, including, without limiting the generality of the
foregoing, all sales of Property, the Amended Disclosure Statement, the pursuit of approval of
the Amended Disclosure Statement, the pursuit of Confirmation of the Amended Plan, the
consummation of the Amended Plan or the administration of the Amended Plan or the Property
to be distributed under the Amended Plan, except for acts or omissions which constitute willful
misconduct, gross negligence, breach of fiduciary duty, or intentional fraud, and all such
Persons, in all respects, shall be entitled to reasonably rely on the advice of counsel with respect
to their duties and responsibilities in connection with the Bankruptcy Case and under the
Amended Plan.




               Case 19-11449       Doc# 207      Filed 04/08/20     Page 19 of 23
In the United States Bankruptcy Court for the District of Kansas
IN RE: Mobile Addiction, LLC
Case No. 19-11449-11
DEBTOR MOBILE ADDICTION, LLC’S AMENDED PLAN OF REORGANIZATION DATED APRIL 8, 2020
Page | 20

        9.7     Injunction. Except as otherwise provided in the Amended Plan or an order of the
Bankruptcy Court, on and after the Confirmation Date, all Entities who have held, hold or may
hold Claims against or Interests in Debtor are, with respect to any such Claims or Interests,
permanently enjoined, from: (a) commencing, conducting or continuing in any manner, directly
or indirectly, any suit, action or other proceeding of any kind (including, without limitation, any
proceeding in a judicial, arbitral, administrative or other forums) against or affecting the Debtor,
the Property, or the Released Parties, or any of their property, or any direct or indirect transferee
of any property of, or direct or indirect successor-in-interest to, any of the foregoing Entities; (b)
enforcing, levying, attaching (including, without limitation, any pre-judgment attachment),
collecting or otherwise recovering by any manner or means, whether directly or indirectly, of any
judgment, award, decree or order against Debtor, the Property, or the Released Parties, any of
their property, or any direct or indirect transferee of any property of, or direct or indirect
successor-in-interest to, any of the foregoing Entities; (c) creating, perfecting or otherwise
enforcing in any manner, directly or indirectly, any encumbrance of any kind against Debtor, the
Property, or the Released Parties, or any direct or indirect transferee of any property of, or direct
or indirect successor-in-interest to, any of the foregoing Entities; (d) asserting any right of setoff
or subrogation of any kind, directly or indirectly, against any obligation due Debtor, the
Property, or the Released Parties, or any of their property, or any direct or indirect transferee of
any property of, or successor-in-interest to, any of the foregoing Entities; and (e) taking any
actions in any place and in any manner whatsoever that do not conform to or comply with the
provisions of the Amended Plan.

        9.8     Satisfaction of Claims. The treatment of and consideration to be received by the
holders of Allowed Claims pursuant to this Amended Plan shall be in full satisfaction, settlement
and release of such holders’ respective Allowed Claims against the Debtor.

        9.9    No Liability for Solicitation or Participation. Pursuant to § 1125(e) of the
Bankruptcy Code, Persons that solicit acceptances or rejections of this Amended Plan, in good
faith and in compliance with the applicable provisions of the Bankruptcy Code, shall not be
liable, on account of such solicitation or participation, for violation of any applicable law, rule,
or regulation governing the solicitation of acceptances or rejections of this Amended Plan.

       9.10 Term of Injunctions and Stays. Unless otherwise provided herein or in another
order of the Bankruptcy Court, all injunctions or stays provided for in the Bankruptcy Case
pursuant to Sections 105, 362 and 524 of the Bankruptcy Code, or otherwise, and in effect on the
Confirmation Date shall remain in full force and effect until the Effective Date.

         9.11 Cancellation of Instruments. Unless otherwise provided for herein, on the
Effective Date, all promissory notes, instruments, indentures, agreements, or other documents
evidencing, giving rise to, or governing any Claim against Debtor shall represent only the right,
if any, to participate in the distributions contemplated by this Amended Plan.



               Case 19-11449        Doc# 207      Filed 04/08/20     Page 20 of 23
In the United States Bankruptcy Court for the District of Kansas
IN RE: Mobile Addiction, LLC
Case No. 19-11449-11
DEBTOR MOBILE ADDICTION, LLC’S AMENDED PLAN OF REORGANIZATION DATED APRIL 8, 2020
Page | 21



        9.12 Preservation of Insurance. The Debtor’s release from and payment of Claims as
provided in the Amended Plan shall not diminish or impair the enforceability of any insurance
policy that may cover Claims against the Debtor (including, without limitation, its officers or
directors) or any other Person or Entity.

        9.13 Cramdown. To the extent any Impaired Class of Claims entitled to vote on the
Amended Plan votes to reject the Amended Plan, the Debtor reserves the right to request
Confirmation of the Amended Plan under Section 1129(b) of the Bankruptcy Code with respect
to such Class(es).

        9.14 Governing Law. Except to the extent that the Bankruptcy Code is applicable,
and except as otherwise provided herein, the rights and obligations arising under the Amended
Plan shall be governed by and construed and enforced in accordance with the laws of the State of
Kansas, without giving effect to rules governing the conflict of laws which would otherwise
require the application of the law of another jurisdiction.

       9.15 Notices. Any notice required or permitted to be provided under the Amended
Plan shall be in writing and served by either (a) certified mail, return receipt requested, postage
prepaid, (b) hand delivery or (c) reputable overnight courier services, freight prepaid, to be
addressed as follows:

       Mobile Addiction, LLC
       c/o Charles R. Thomas, Managing Member
       918 E. Douglas
       Wichita, KS 67213

with a copy to:

       Nicholas R. Grillot
       HINKLE LAW FIRM, LLC
       1617 N. Waterfront Parkway, Suite 400
       Wichita, KS 67206-6639
       (316) 660-6211 / (316) 660-6523
       Email: ngrillot@hinklaw.com

        9.16 Saturday, Sunday or Legal Holiday. If any payment or act under the Amended
Plan is required to be made or performed on a date that is not a Business Day, then the making of
such payment or the performance of such act may be completed on the next succeeding Business
Day, but shall be deemed to have been completed as of the required date.




                  Case 19-11449    Doc# 207      Filed 04/08/20    Page 21 of 23
In the United States Bankruptcy Court for the District of Kansas
IN RE: Mobile Addiction, LLC
Case No. 19-11449-11
DEBTOR MOBILE ADDICTION, LLC’S AMENDED PLAN OF REORGANIZATION DATED APRIL 8, 2020
Page | 22

        9.17 Severability. If any term or provision of the Amended Plan is held by the
Bankruptcy Court prior to or at the time of Confirmation to be invalid, void or unenforceable, the
Bankruptcy Court shall have the power to alter and interpret such term or provision to make it
valid or enforceable to the maximum extent practicable, consistent with the original purpose of
the term or provision held to be invalid, void or unenforceable, and such term or provision shall
then be applicable as so altered or interpreted. In the event of any such holding, alteration, or
interpretation, the remainder of the terms and provisions of the Amended Plan may, at Debtor’s
option, remain in full force and effect and not be deemed affected. However, the Debtor reserves
the right not to proceed to Confirmation or consummation of the Amended Plan if any such
ruling occurs. The Confirmation Order shall constitute a judicial determination and shall provide
that each term and provision of the Amended Plan, as it may have been altered or interpreted in
accordance with the foregoing, is valid and enforceable pursuant to its terms.

       9.18 Headings. The headings used in the Amended Plan are inserted for convenience
only and neither constitute a portion of the Amended Plan nor in any manner affect the
provisions of the Amended Plan.

        9.19 Preservation of Causes of Action. Unless otherwise provided for in this
Amended Plan, the Debtor shall retain all rights and all causes of action accruing to the Debtor
and its Estate, including but not limited to, those arising under Sections 505, 544, 547, 548, 549,
550, 551, 553 and 1123(b)(3)(B) of the Bankruptcy Code and the claims asserted in any pending
civil action, and further including all tax setoff and refund rights arising under Section 505.
Except as expressly provided in this Amended Plan or the Confirmation Order, nothing
contained in this Amended Plan, including the release and exculpation provisions thereof, or the
Confirmation Order shall be deemed to be a waiver or relinquishment of any such rights or
causes of action. Nothing contained in this Amended Plan, including the release and exculpation
provision thereof, or the Confirmation Order shall be deemed a waiver or relinquishment of any
claim, cause of action, right of setoff, or other legal or equitable defense that the Debtor has. The
Debtor shall have, retain, reserve, and shall be entitled to assert, all such claims, causes of action,
rights of setoff and other legal or equitable defenses that the Debtor has as fully as if the
Bankruptcy Case had not been commenced, and all of the Debtor’s legal and equitable rights
respecting any claims, cause of action, rights of setoff and other legal or equitable defenses that
are not specifically waived or relinquished by this Amended Plan may be asserted after the
Effective Date to the same extent as if the Bankruptcy Case had not been commenced.

                         ARTICLE X. CONFIRMATION REQUEST

       10.1 The Debtor hereby requests Confirmation of this Amended Plan pursuant to §§
1129(a) and (b) of the Bankruptcy Code.




               Case 19-11449        Doc# 207       Filed 04/08/20     Page 22 of 23
In the United States Bankruptcy Court for the District of Kansas
IN RE: Mobile Addiction, LLC
Case No. 19-11449-11
DEBTOR MOBILE ADDICTION, LLC’S AMENDED PLAN OF REORGANIZATION DATED APRIL 8, 2020
Page | 23



                                         RESPECTFULLY SUBMITTED,

                                         HINKLE LAW FIRM, LLC

                                         /s/ Nicholas R. Grillot
                                         Nicholas R. Grillot, #22054
                                         1617 N. Waterfront Pkwy, Ste. 400
                                         Wichita, Kansas 67206-6639
                                         (316) 660-6211 / (316) 660-6523
                                         ngrillot@hinklaw.com
                                         Attorneys for Mobile Addiction, LLC




            Case 19-11449    Doc# 207   Filed 04/08/20    Page 23 of 23
